Citation Nr: 0313257	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  99-09 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
dysthymia.  

2.  Entitlement to a total disability rating based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant's spouse and a psychiatrist




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from August 1979 to May 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  In an October 1998 determination, the RO 
assigned a 30 percent evaluation to the service-connected 
dysthymic disorder.  The appellant disagreed with the rating 
assigned and perfected an appeal.  In a February 1999 rating 
action, the RO denied the claim for individual 
unemployability, from which the appellant perfected an 
appeal.  In May 1999, the appellant presented testimony at a 
hearing at the RO.  

The issue of entitlement to a total disability rating based 
upon individual unemployability will be addressed in the 
Remand section below.  


FINDING OF FACT

The appellant's dysthymia is manifested by adequate personal 
hygiene, constricted affect, poor memory, fair concentration, 
clear and coherent speech, disturbances of mood; no thought 
or perceptual disorders, no hallucinations or delusions, and 
occasional suicidal and homicidal ideation.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
dysthymia are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.125 to 4.130, 
Diagnostic Code 9434 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for an increased evaluation and 
there is no particular application form required.  Thus, 
there is no issue as to provision of a form or instructions 
for applying for these benefits.  38 U.S.C.A. § 5102 (West 
2002); 38 C.F.R. § 3.159(b)(2) (2002).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  By an October 1998 letter, the 
RO informed the appellant of the 30 percent evaluation 
assigned and enclosed a copy of the rating decision that 
discussed the evidence considered and the analysis applied.  
In an April 1999 statement of the case, the appellant was 
told of the criteria for evaluating dysthymia and the 
evidence considered in its analysis of the severity of the 
disability.  In an April 1999 letter, the RO informed the 
appellant of a hearing scheduled in May 1999.  in June 1999, 
it sent letters to the appellant and to a private physician 
identified by the appellant seeking information as to 
treatment of dysthymia.  In a May 2000 supplemental statement 
of the case, the RO discussed the criteria for evaluating the 
disability and what the evidence showed.  In an April 2002 
letter, the RO informed the appellant of the evidence in the 
claims file and the information and evidence necessary to 
substantiate the claim, i.e., medical evidence showing that 
the dysthymia had increased in severity.  The letter told the 
appellant where he could send any such information or 
evidence and how VA could help him obtain such evidence, if 
he informed VA of the evidence and the need for assistance.  
In September 2002, after receipt of additional evidence, the 
RO issued a supplemental statement of the case listing the 
evidence considered, the legal criteria for evaluating the 
claim, and the analysis of the facts as applied to those 
criteria, thereby informing the appellant of the information 
and evidence necessary to substantiate the claim.  This 
document also informed the appellant of the VCAA and of the 
regulations implementing that statute.  There is no 
indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The RO has assembled VA and private 
treatment records concerning the appellant's care for 
dysthymia.  The appellant has not identified any other 
sources of treatment.  The record also contains VA 
psychiatric examination reports dated in August and October 
1998, July 1999, and May 2002.  The Board concludes that 
VA has undertaken reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2002) (assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim).  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  

II.  Analysis

Service connection was established for dysthymia in an 
October 1992 rating decision.  The RO found that, though the 
service medical records were silent as to any psychiatric 
findings, the VA psychiatric examination in July 1992 
revealed dysthymia as a service-connected residual of a left 
orchiectomy.  The appellant here seeks an increased 
evaluation for dysthymia, currently assigned a 30 percent 
evaluation.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2002).  
If the preponderance of the evidence is in favor of the 
veteran's claim, or the evidence is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2002); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2 (2002); Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Delirium, dementia, and 
amnestic and other cognitive disorders shall be evaluated 
under the general rating formula for mental disorders; 
neurologic deficits or other impairments stemming from the 
same etiology (e.g., a head injury) shall be evaluated 
separately and combined with the evaluation for delirium, 
dementia, or amnestic or other cognitive disorder.  When a 
single disability has been diagnosed both as a physical 
condition and as a mental disorder, the rating agency shall 
evaluate it using a diagnostic code which represents the 
dominant (more disabling) aspect of the condition.  38 C.F.R. 
§ 4.126 (2002).  See also 38 C.F.R. §§ 4.125, 4.127 to 4.130 
(2002).  

VA clinical records in January and February 1998 indicated 
that the appellant was appropriately attired, though not 
groomed, and that he complained of difficulties in self-care 
and in communicating his ideas and feelings.  His daily 
activities included self-care activities and watching 
television; he preferred isolation and experienced no 
delusions or hallunications, no suicidal or homicidal 
ideation, and intact cognitive functions.  He participated in 
a health habits group.  VA clinical records in April 1998 
showed him to be irritable, without hallucinations or 
delusions or ideas to harm himself or others, and in tact 
cognitive functions.  VA clinical records in July 1998 
moderately anxious and depressed, but hopeful, and had no 
side effects from medication.  There were no delusions or 
hallucinations, and he was not a danger to himself or others.  

VA clinical records in August 1998 indicated that the 
appellant had a depressed and sad affect and mood, with low 
voice tone and speech and no suicidal or homicidal ideation.  
The assessment was of depressed personality versus dysthymic 
disorder or major depression exacerbated by medical problems 
that have made a great impact on functional abilities.  

VA psychiatric examination in August 1998 indicated that the 
appellant had not been hospitalized for psychiatric reasons.  
He had worked for a maintenance company and had a work-
related accident 20 months before in which he hurt his back.  
The examiner noted that the appellant was very angry due to 
medical mismanagement in service.  He was casually dressed 
and groomed, very tense and guarded, and somewhat 
hyperactive, with unresolved anger and frustration.  He 
blamed medical personnel in service for the loss of a 
testicle.  His affect is adequate, his mood angry and 
frustrated, his judgment fair, his insight poor, and his 
memory adequate.  He is depressed and oriented.  The 
diagnosis was chronic dysthymia and the GAF score was 55 to 
50.  

VA clinical records in September 1998 noted that the 
appellant spouse reported the appellant idled most of the 
day.  The appellant was mildly depressed in mood and affect, 
and had no suicidal or homicidal ideations and no delusions 
or hallucinations.  

VA psychiatric examination in October 1998 indicated that the 
appellant complained of insomnia, nightmare, bad moods, 
suicidal thoughts with some frequency, some homicidal ideas, 
and generalized sensation of fear and persecution.  At times 
he isolated himself, stopped eating, and disregarded personal 
hygiene.  At other times, he experienced great happiness, 
where he smiled at everyone.  The diagnoses included post-
traumatic stress disorder due to the left testicular 
extraction (a service-connected disability), nervous 
condition, and recurring major depression.  

VA clinical records in February 1999 showed the appellant to 
be polite and cooperative, with an anxious mood and 
constricted affect and no delusions, hallucinations, or ideas 
to harm himself or others.  

A hearing was held before a hearing officer at the RO in May 
1999.  Testimony was taken from the appellant's spouse and 
treating psychiatrist; the appellant did not testify.  His 
spouse testified that the appellant didn't adjust well to 
working and either left jobs or was fired.  She said that he 
does not do anything at home and blows up because he does not 
like to be bossed around.  She administers his medications 
and takes him to appointments.  She said that he argues with 
family members and is violent.  She also reported that he has 
been suicidal.  The appellant's psychiatrist reported that 
the veteran experiences depression, crying, insomnia, 
isolation, poor personal hygiene, and suicidal and homicidal 
ideas.  He also stated that the appellant has been unable to 
work because he has trouble with interpersonal relationships.  
The appellant is unable to keep a routine of supervision.  He 
also indicated that the appellant throws furniture.  

VA psychiatric examination in July 1999 indicated that the 
appellant reported he was unemployed for two years and 
complained of various physical conditions.  Examination 
revealed his mood to be depressed.  He was adequately 
dressed, alert, and oriented, with constricted affect and 
good attention, concentration, and memory.  There was clear 
and coherent speech, fair insight and judgment, good impulse 
control, no hallucinations, and no suicidal or homicidal 
ideation.  The diagnoses included dysthymia and the GAF score 
was 70.  

A VA social and industrial field survey in August 1999 
indicated that the appellant completed high school before 
service and had not worked since 1996.  He was treated by a 
private psychiatrist who prescribed medications.  He 
explained that he felt empty inside, though he gave no 
details.  His wife reported that the appellant was sometimes 
aggressive at home, threw objects, and when depressed 
secluded himself.  A neighbor reported that the appellant did 
not drive, was nervous, and got out of the home with the help 
of his spouse.  

VA psychiatric examination in May 2002 indicated that the 
appellant complained of physical ailments.  He was clean, 
slim, adequately dressed, and groomed.  He was alert, 
oriented to person only, and stated he could not remember his 
address or telephone number.  He had constricted affect, fair 
attention and concentration, poor memory, and clear and 
coherent speech.  He avoided eye contact, and had no thought 
or perceptual disorders.  He was not hallucinating, 
delusions, suicidal, or homicidal.  He exhibited good impulse 
control.  The diagnosis was dysthymia.  The GAF score was 65.  

As provided in a General Rating Formula for Mental Disorders, 
Diagnostic Code 9434 for dysthymia provides for the following 
ratings:

Noncompensable:  A mental condition has been 
formally diagnosed, but symptoms are not severe 
enough either to interfere with occupational and 
social functioning or to require continuous 
medication.  

10 percent:  Occupational and social impairment due 
to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication.  

30 percent:  Occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events).  

50 percent:  Occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.  

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.  

100 percent:  Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name.

38 C.F.R. § 4.130 (2002).  

The evidence discussed above indicates that the appellant's 
affect was described as constricted or anxious, which 
corresponds to flattened affect.  There was no indication of 
a speech impairment other than slow speech in the August 1998 
VA examination.  There was no indication of panic attacks or 
of difficulty understanding complex commands.  Memory was 
poor in the May 2002 examination, but adequate in the August 
1998 examination.  Judgment was uniformly described as fair.  
The May 2002 examination noted no thought or perceptual 
disorder, which suggests no impairment in abstract thinking.  
There was ample evidence of a sad mood (July and August 1998 
clinical records), tenseness and unresolved anger and 
frustration (August 1998 examination), mild depression 
(September 1998 clinical records), depression (October 1998, 
July 1999, and May 2002 examinations).  Throughout the record 
it was noted that the appellant had not worked since 1996, 
stayed close to his house and went out generally with his 
spouse, which would likely cause difficulty in establishing 
and maintaining effective work and social relationships.  
Thus, there are some indications of symptoms that would 
support a 50 percent evaluation (constricted affect, poor 
memory, fair judgment, disturbances of mood and motivation, 
and difficulty establishing relationships), though there is 
not evidence of other criteria (panic attacks, impaired 
speech and abstract thinking).  

The evidence also corresponds to some of the criteria for a 
70 percent evaluation.  VA clinical records in January and 
February 1998 indicated that the appellant was not groomed 
and complained of difficulty in self case, and the October 
1998 VA examination reported that the appellant sometimes 
disregarded his personal hygiene.  More recent examinations, 
in July 1999 and May 2002, reported adequate hygiene and 
appearance.  The social and industrial survey in August 1999 
revealed that sometimes the appellant threw objects at home;  
however, the July 1999 and May 2002 examinations noted good 
impulse control.  The October 1998 VA examination reported 
suicidal and homicidal ideation (also reported in the 
testimony of his private physician); the remainder of the 
evidence, including the most recent May 2002 examination, 
revealed no such ideation.  The May 2002 examination also 
noted that the appellant was oriented only to person; 
previous evidence had revealed orientation in all three 
spheres.  The as no indication of obsessional rituals, 
intermittently illogical, obscure, or irrelevant speech, 
panic attacks, or a complete inability to establish and 
maintain effective work and social relationships - the 
appellant is married and the social and industrial survey in 
August 1999 indicated that a neighbor routinely spoke with 
the appellant.  

Thus, while the evidence does not correspond to the 
requirements for a 70 percent evaluation, there is evidence 
that suggests support for the assignment of a 50 percent 
evaluation.  The GAF scores in this case are 50-55 in August 
1998, 70 in July 1999, and 65 in May 2002.  The GAF scale 
reflects the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(hereinafter DSM-IV); Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  The score of 50-55 in August 1998 ranges over 
two definitions, one covering scores from 41 to 50 and the 
other covering scores from 51 to 60.  A score of 50, with the 
range of 41 to 50, corresponds to "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)".  DSM-IV at 32.  The score of 55, with the 
range from 51 to 60, indicates "moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)."  Id.  These scores indicate symptoms that 
might support an evaluation in excess of 30 percent, but for 
the later scores assigned in the July 1999 and May 2002 
examinations (70 and 65, respectively).  These scores fall 
with the range of scores from 61 to 70, which indicate "some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  DSM-IV at 32.  

As noted above, there are some indications of symptoms that 
would support a 50 percent evaluation, such as constricted 
affect, poor memory, fair judgment, disturbances of mood and 
motivation, and difficulty establishing relationships.  The 
GAF scores in July 1999 and May 2002 indicate some mild 
symptoms, such as the depressed mood shown by the evidence, 
some difficulty in social and occupational functioning, and 
some meaningful interpersonal relationships.  In light of 
this evidence and based on the analysis above, it is the 
determination of the Board that the evidence is evenly 
balanced and the claim of entitlement to an evaluation in 
excess of 30 percent for dysthymia is granted.  


ORDER

An evaluation in excess of 30 percent for dysthymia is 
granted.  


REMAND

The appellant has disagreed with the denial of his claim for 
individual unemployability and perfected this appeal.  In 
October 1999, the RO issued a supplemental statement of the 
case on this issue.  Since then, the record shows receipt of 
VA clinical records and VA examinations, but no further 
adjudication of unemployability issue and no issuance of a 
supplemental statement of the case.  See 38 C.F.R. § 19.31 
(supplemental statement of the case to be furnished where RO 
receives pertinent evidence before certification of appeal).  

The case is REMANDED to the RO for the following development:

The RO should review the record and 
adjudicate the claim of entitlement to a 
total disability rating based upon 
individual unemployability.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  However, the appellant has the 
right to submit additional evidence and argument on the 
matter herein remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's  Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

